Order entered February 7, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00148-CV

                       IN RE CRAIG LA DARIUS THOMAS, Relator

                 Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-1170706-T

                                            ORDER
                    Before Justices Whitehill, Partida-Kipness, and Pedersen

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition by February 28, 2019.


                                                       /s/   ROBBIE PARTIDA-KIPNESS
                                                             JUSTICE